Case: 15-14545   Date Filed: 01/13/2017   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14545
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:14-cv-22733-JLK



WILLIAM H. JONES, JR.,

                                                           Plaintiff-Appellant,

                                  versus

NATIONAL LABOR RELATIONS BOARD,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 13, 2017)

Before TJOFLAT, WILLIAM PRYOR, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 15-14545      Date Filed: 01/13/2017   Page: 2 of 6


      Plaintiff William Jones, proceeding pro se, appeals the district court’s

dismissal of his complaint filed against Defendant National Labor Relations Board

(“NLRB”), for failure to state a claim upon which relief may be granted pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii). After careful review, we affirm.

I.    BACKGROUND

      In 2014, Plaintiff filed a complaint against Defendant. In the complaint,

Plaintiff referenced unfair labor practices charges that he filed against his union in

2007. Plaintiff claimed that he did not receive back pay or the documents he

requested from Defendant as part of a Freedom of Information Act (“FOIA”)

request. Plaintiff attached numerous documents related to the dispute with his

union and the FOIA request. Plaintiff also filed a motion for leave to proceed in

forma pauperis.

      A magistrate judge denied Plaintiff’s motion to proceed in forma pauperis,

concluding that Plaintiff’s complaint failed to state a claim upon which relief could

be granted under 28 U.S.C. § 1915(e)(2)(B)(ii). The magistrate judge explained

that Plaintiff’s complaint did not comply with Federal Rule of Civil Procedure 8

because it contained no allegations and it was unclear what relief Plaintiff sought.

The magistrate judge ordered Plaintiff to show cause as to why the complaint

should not be dismissed, or to file an amended complaint that showed a basis for

federal subject matter jurisdiction and that Plaintiff had a cognizable claim.


                                           2
              Case: 15-14545     Date Filed: 01/13/2017    Page: 3 of 6


      Plaintiff responded to the show cause order, but did not address the

magistrate judge’s concerns or file an amended complaint. The magistrate judge

subsequently ordered Plaintiff to pay the filing fee. The magistrate judge then

issued a report and recommendation (“R&R”), recommending the dismissal of

Plaintiff’s complaint without prejudice. The magistrate judge noted that Plaintiff

did not comply with the initial show cause order and did not file an amended

complaint.

      The district court adopted the R&R and dismissed Plaintiff’s complaint

without prejudice. The district court noted that Plaintiff’s complaint failed to state

a claim for which relief could be granted, and that Plaintiff had the opportunity to

file an amended complaint but failed to comply with the magistrate judge’s order.

II.   DISCUSSION

      We review de novo the district court’s dismissal of a complaint for failure to

state a claim, using the same standards that govern Federal Rule of Civil Procedure

12(b)(6) dismissals. Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278 (11th Cir.

2001). Section 1915(e)(2)(B)(ii) provides that a district court shall dismiss a case

proceeding in forma pauperis at any time if it determines that the action fails to

state a claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). To

survive dismissal for failure to state a claim, “a complaint must contain sufficient




                                          3
               Case: 15-14545      Date Filed: 01/13/2017     Page: 4 of 6


factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

      Federal Rule of Civil Procedure 8(a) further provides that in order to state a

claim for relief, a pleading must contain:

             (1) a short and plain statement of the grounds for the court’s
      jurisdiction, unless the court already has jurisdiction and the claim
      needs no new jurisdictional support;

            (2) a short and plain statement of the claim showing that the
      pleader is entitled to relief; and

             (3) a demand for the relief sought, which may include relief in
      the alternative or different types of relief.

Fed. R. Civ. P. 8(a). “The point is to give the defendant fair notice of what the

claim is and the grounds upon which it rests.” Harrison v. Benchmark Elecs.

Huntsville, Inc., 593 F.3d 1206, 1214 (11th Cir. 2010) (quotations omitted).

      In his appellate brief, Plaintiff does not raise any arguments pertaining to the

district court’s dismissal of his complaint for failure to state a claim or for failure

to comply with the magistrate judge’s order. Instead, Plaintiff’s brief contains

various documents, including decisions involving the NLRB and excerpts from the

record. While pro se briefs are generally held to a less stringent standard than

those submitted by counsel, courts are not required to step into the role of de facto

counsel. GJR Invs., Inc. v. Cty. of Escambia, 132 F.3d 1359, 1369 (11th Cir.

1998), overruled in part on other grounds as recognized in Randall v. Scott, 610


                                             4
                Case: 15-14545        Date Filed: 01/13/2017       Page: 5 of 6
F.3d 701, 709 (11th Cir. 2010). Because Plaintiff has failed to raise any argument,

let alone make any statement, pertaining to the district court’s reasons for

dismissing his complaint, he has abandoned any potential argument he may have

had challenging that dismissal. See Timson v. Sampson, 518 F.3d 870, 874 (11th

Cir. 2008) (“While we read briefs filed by pro se litigants liberally, issues not

briefed on appeal by a pro se litigant are deemed abandoned.” (citation omitted)).

       Nevertheless, even if we concluded that Plaintiff had not abandoned his

challenge to the dismissal of his complaint, the district court did not err by

dismissing the complaint for failure to state a claim upon which relief may be

granted.1 Construing Plaintiff’s complaint liberally, his complaint contains no

allegations, was not supported by any legal authority, and was devoid of any

reference to a cognizable cause of action. In fact, it was not even clear from the

complaint the relief sought by Plaintiff. See Fed. R. Civ. P. 8(a). Moreover, the

magistrate judge provided Plaintiff the opportunity to amend his complaint to cure

the deficiencies, and Plaintiff chose not to file an amended complaint. See Bryant

v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001) (“Generally, where a more

carefully drafted complaint might state a claim, a plaintiff must be given at least

one chance to amend the complaint before the district court dismisses the action

1
  Because we affirm the dismissal based on failure to state a claim, we do not address Plaintiff’s
failure to comply with the show cause order. See Koziara v. City of Casselberry, 392 F.3d 1302,
1306 n.2 (11th Cir. 2004) (“[W]e may affirm the district court’s judgment on any grounds
supported by the record.”).
                                                5
              Case: 15-14545      Date Filed: 01/13/2017   Page: 6 of 6


with prejudice.” (quotations omitted)). Accordingly, the district court did not err

by dismissing Plaintiff’s complaint for failure to state a claim.

      AFFIRMED.




                                           6